FILED
                             NOT FOR PUBLICATION                           OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOEL FABIAN-LOPEZ,                               No. 11-71513

               Petitioner,                       Agency No. A098-957-730

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 29, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Joel Fabian-Lopez, a native and citizen of Guatemala, petitions for review of

a decision from the Board of Immigration Appeals (“BIA”) in which the BIA

dismissed his appeal from the immigration judge’s (“IJ”) denial of relief in the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
form of asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”).

      Where the BIA conducts its own review of the evidence and law rather than

adopting the IJ’s decision, this court’s review is limited to the BIA’s decision,

except to the extent that it expressly adopts the IJ’s opinion. Hosseini v. Gonzales,

471 F.3d 953, 957 (9th Cir. 2006). This court reviews legal questions de novo and

reviews factual findings for substantial evidence. Lopez-Cardona v. Holder, 662

F.3d 1110, 1111 (9th Cir. 2011). A denial of asylum, withholding of removal, or

CAT relief is reviewed for substantial evidence. Sinha v. Holder, 564 F.3d 1015,

1020, 1025 (9th Cir. 2009). We have jurisdiction under 8 U.S.C. § 1252(a), and

we deny Fabian-Lopez’s petition for review.1

      Substantial evidence supports the agency’s denial of asylum and

withholding of removal because the record does not compel the conclusion that

Fabian-Lopez met his burden of proof. See Ren v. Holder, 648 F.3d 1079, 1094 &

n.17 (9th Cir. 2011); Rizk v. Holder, 629 F.3d 1083, 1091 (9th Cir. 2011). The IJ

properly relied on inconsistencies in the evidence. See Shrestha v. Holder, 590

F.3d 1034, 1046-47 (9th Cir. 2010). Moreover, the IJ’s supplemental use of the



      1
         Because the parties are familiar with the facts underlying this appeal, we
do not recount the facts here.

                                           2
State Department’s Country Report to refute Fabian-Lopez’s generalized

statements about conditions in Guatemala was proper. See Chebchoub v. INS, 257

F.3d 1038, 1043-44 (9th Cir. 2001) (superseded by statute on other grounds as

stated in Shrestha, 590 F.3d at 1046). The IJ properly determined that Fabian-

Lopez failed to provide reasonably available corroborating evidence. See Aden v.

Holder, 589 F.3d 1040, 1043-45 (9th Cir. 2009). Finally, substantial evidence

supports the IJ’s determination that the corroborating evidence Fabian-Lopez

provided was insufficient. See id. at 1046.

      Fabian-Lopez’s claim under CAT was based entirely upon the same

evidence he submitted in support of his claim for asylum. Because substantial

evidence supported a denial of asylum based on a failure to credibly establish his

claim, it likewise supports a denial of protection under CAT. Farah v. Ashcroft,

348 F.3d 1153, 1157 (9th Cir. 2003).

      Fabian-Lopez’s remaining contentions lack merit, and we deem all other

claims waived.2 See Rizk, 629 F.3d at 1091 n.3.

      PETITION DENIED.




      2
        We lack jurisdiction to consider whether Fabian-Lopez is eligible for
consideration for Deferred Action for Childhood Arrivals. See 8 U.S.C. § 1252(g).

                                          3